Amended and Restated Certificate of Designations of Series A Noncumulative Perpetual Preferred Stock of Capitol Bancorp Ltd. (Pursuant to Section450.1302 of the Michigan Business Corporation Act) Capitol Bancorp Ltd. (the “Corporation”), a corporation organized and existing under the Michigan Business Corporation Act, as amended (the “Michigan Act”), hereby certifies that, pursuant to authority granted by ArticleIII of the Articles of Incorporation of the Corporation, as amended, and in accordance with the provisions of Section450.1302 of the Michigan Act, the Board of Directors of the Corporation has adopted the following resolutions, at a meeting duly called and held on April 29, 2010: WHEREAS, the Board of Directors of the Corporation (the “Board”), at a meeting of the Board on July 20, 2009 did duly adopt resolutions authorizing the issuance of up to 700,000 shares of preferred stock to be designated as Series A Noncumulative Convertible Perpetual Preferred Stock (the “Initial Series A Preferred”) to have the designations, rights, preferences, powers, restrictions and limitations as set forth in the Corporation’s Certificate of Designations of Series A Noncumulative Convertible Perpetual Preferred Stock filed with the Michigan Department of Labor and Economic Growth on July 20, 2009; WHEREAS, no shares of the Initial Series A Preferred have been issued nor will any shares be issued subject to the Certificate of Designations previously filed with respect to the Initial Series A Preferred; WHEREAS, the Board wishes to amend and restate the designations, rights, preferences, powers, restrictions and limitations of the Initial Series A Preferred in their entirety; NOW THEREFORE, BE IT RESOLVED, that there is hereby established a seriesof Preferred Stock, no par value per share, and the designation and certain terms, powers, preferences and relative, participating and other rights and certain qualifications, limitations and restrictions thereon, are hereby fixed as follows: 1.Designation.The designation of the series of preferred stock shall be “Series A Noncumulative Perpetual Preferred Stock” (the “Series A Preferred”).Each share of the Series A Preferred shall be identical in all respects to every other share of the Series A Preferred. The Series A Preferred will rank equally with Parity Stock, if any, will rank senior to Junior Stock and will rank junior to Senior Stock, if any, with respect to the payment of dividends and/or the distribution of assets in the event of any voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation. 2.Number of Shares.
